Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Hasegawa et al (US 2017/0200972).
Regarding claim 1, Hasegawa teaches a sulfide all solid state battery including a cathode comprising an active material layer that contains a cathode active material, an anode comprising an anode active material layer that contains an anode active material, and a solid electrolyte layer being disposed therebetween. The solid electrolyte layer is a sulfide-based solid electrolyte (0076). A high oxygen concentration layer is formed on the contact surface with the anode active material of the solid electrolyte and has a higher oxygen concentration than other parts except the contact surface (0094). The anode active material is taught to be Li4Ti5O12 (0051). 
The anode of Hasegawa is interpreted to be the cathode of the instant claim. Li4Ti5O12 is taught to be the cathode active material in applicant’s own paragraph 0018.
Regarding claim 2, Hasegawa teaches the high oxygen concentration layer to be 1-100nm thick (0096).
Regarding claim 3, Hasegawa teaches a sulfide all solid state battery including a cathode comprising an active material layer that contains a cathode active material, an anode comprising an anode active material layer that contains an anode active material, and a solid electrolyte layer being disposed therebetween. The solid electrolyte layer is a sulfide-based solid electrolyte (0076). A high oxygen concentration layer is formed on the contact surface with the anode active material of the solid electrolyte and has a higher oxygen concentration than other parts except the contact surface (0094). The anode active material is taught to be Li4Ti5O12 (0051). The anode of Hasegawa is interpreted to be the cathode of the instant claim. Li4Ti5O12 is taught to be the cathode active material in applicant’s own paragraph 0018. Hasegawa teaches the battery production method to include a battery forming, an initial charge of the battery in an argon gas environment, and storing of the battery (example 1, 0103-0122). Comparative example 1 teaches the storing of the battery being in an argon environment  (0128). It is noted that this is in a comparative example, however, it is still considered a positive teaching
Regarding claim 4, Hasegawa teaches the battery to be stores at 60ºC (0122).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SLIFKA whose telephone number is (571)270-5838. The examiner can normally be reached Monday-Friday 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on 571-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759                                                                                                                                                                                                        August 25, 2022